In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (McDonald, J.), entered August 12, 2008, which granted the motion of the defendants Circus Man of Suffolk, Inc., and Circus Man Snacks, Inc., to vacate an order of the same court entered May 9, 2008, as amended by a stipulation dated July 31, 2008, granting the plaintiffs motion for leave to enter a default judgment against them upon their failure to answer the complaint, and to compel the plaintiff to accept their answer.
Ordered that the order entered August 12, 2008, is affirmed, with costs.